782 N.W.2d 504 (2010)
Patrick McCARTHY, Plaintiff-Appellant,
v.
Alison SCOFIELD, Department of Human Services, Andrea Dean, Oakland County Prosecutor, Carole Boyd, Oakland County Friend of the Court, Thomas Callahan, And Milford Police Department, Defendants-Appellees, and
Amy Allen and Child Abuse & Neglect House/Oakland County Care House, Defendants.
Docket No. 140328. COA No. 284129.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the application for leave to appeal the October 8, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED. The defendants' request for attorney fees and costs is also DENIED.
MARKMAN, J. (concurring).
I would urge the Legislature to review MCL 28.243. Although I agree with the legal analyses of the trial court and the Court of Appeals, I can understand plaintiff's frustration with the manner in which the law has operated in his case. Plaintiff was wrongly charged with a sexual assaultcomplainants recanted before trial, they admitted that their accusations against defendant had been fabricated, and charges against plaintiff were dismissed. Yet pursuant to MCL 28.243 the record of plaintiffs arrest and the criminal charges brought against him must be maintained in perpetuity as a matter of public record. Thus, he will forever carry the stigma and taint of having been arrested and charged with a sexual offense and suffer the attendant consequences. This seems to me unjust. The prosecutor has determined that she cannot prove plaintiffs guilt, and this is a result of the fact that criminal charges were predicated entirely upon what proved to be false allegations. Although it may be that the Legislature possesses the constitutional authority to require the retention of such records, I would nonetheless urge it to review cases such as this onecases in which the complainant has admitted fabricating the chargeand assess whether the present result is truly within its contemplation.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.